ORDER

PER CURIAM.
AND NOW, this 28th day of August 2002, the petition for allowance of appeal is granted, limited to the following issue:
Whether a search warrant is unconstitutional or invalid under Article I, Section 8 of the Pennsylvania Constitution or former Rule 2003 of the Pennsylvania Rules of Criminal Procedure where the police officer transmitted, via facsimile machine, his signed “application for search warrant” and “affidavit of probable cause” to a district justice before swearing to the documents over the telephone.